 

GUARANTY

 

THIS GUARANTY (“Guaranty”) entered into on February 8th, 2013, is executed and
delivered by Cellteck, Inc., a Nevada corporation ( the “Guarantor”), to LowCal
Industries, LLC, a Wyoming limited liability company (the “Lender”).

 

EOS Petro, Inc., a Delaware corporation, is a wholly-owned subsidiary of
Guarantor. After the execution and delivery of this Guaranty, EOS Petro, Inc.
and Guarantor intend to implement a transaction pursuant to which, among other
things, Guarantor’s name will be changed to “EOS Petro, Inc.” and the present
EOS Petro, Inc.’s name will be changed to EOS Petro Global, Inc. All references
in this Note to Guarantor shall be deemed to also be references to the same
entity after its name is changed to EOS Petro, Inc., and references to EOS (as
defined below) shall mean the entity that is EOS Petro, Inc. as of this date and
the same entity after its name is changed.

 

ARTICLE 1

 

Section 1.1.           Definitions. As used in this Guaranty, these terms shall
have these respective meanings:

 

Documents means this Guaranty, the Note, the LOI, the Security Documents, the
Series B Convertible Preferred Stock Purchase Agreement, the Lock-up/Leak-Out
Agreement, the Compliance/Oversight Agreement and any and all other papers now
or hereafter governing, evidencing, guaranteeing or securing or otherwise
relating to payment of all or any part of the Obligations.

 

EOS means EOS Petro, Inc., a Delaware corporation and a wholly-owned subsidiary
of Guarantor

 

LOI means the Confidential Letter of Intent between Guarantor and Lender of
dated February 6, 2013.

 

Note means the Loan Agreement and Secured Promissory Note of even date herewith
executed and delivered by EOS to Lender.

 

Obligation means all debt (principal, interest or other) and other obligations
to pay money to Lender incurred or existing under or evidenced by the Note, the
Security Documents or the other Documents. The Obligation includes, without
limitation, (a) the obligation to pay the Note and any other amounts owing under
the Note, (b) any obligations of the Obligors to pay money under the Security
Documents or the other Documents, (d) interest and other obligations accruing or
arising after (i) commencement of any case under any bankruptcy or similar laws
by or against any Obligor or (ii) the obligations of any Obligor shall cease to
exist by operation of law or for any other reason. The Obligation also includes
all reasonable attorneys’ fees and any other expenses incurred by Lender in
enforcing the Note, the Security Documents or any of the other Documents,
including, without limitation, this Guaranty.

 

Obligor means any person or entity now or hereafter primarily or secondarily
obligated to pay all or any part of the Obligation, including each Guarantor.

 

Security Documents means the Mortgage, Assignment of Production, Security
Agreement and Financing Statement dated concurrently herewith executed by EOS
(referred to in the Note as the “Assignment”), and all financing statements
filed with respect thereto and all control agreements executed with respect
thereto, as the same may be amended from time to time.

 

 

 

 

ARTICLE 2

 

Section 2.1.           Execution of Documents. EOS has executed and delivered
the Note and the Security Documents to Lender, and the Security Documents and
the liens, security interests, collateral assignments and other security devices
created, evidenced or carried forward by the Security Documents, secure the
Obligation.

 

Section 2.2.           Consideration. Guarantor represents and warrants that it
wholly owns and has a direct financial interest in EOS. In consideration of the
agreement of Lender to advance funds to EOS pursuant to the Note and the LOI,
which agreement of Lender Guarantor has determined will substantially benefit it
directly or indirectly, and for other good and valuable consideration, the
receipt and sufficiency of which Guarantor hereby acknowledges, Guarantor
executes and delivers this Guaranty to Lender with the intention of being
presently and legally bound by its terms.

 

ARTICLE 3

 

Section 3.1.           Payment Guaranty. Guarantor, as primary obligor and not
as surety, unconditionally guarantees to Lender the full, prompt and punctual
payment of the Obligation when due. This Guaranty is irrevocable, unconditional
and absolute, and if for any reason all or any portion of the Obligation shall
not be paid when due, Guarantor will immediately pay the Obligation to Lender,
regardless of (a) any defense, right of set-off or counterclaim which any
Obligor may have or assert, (b) whether Lender or any other person shall have
taken any steps to enforce any rights against any Obligor or any other person to
collect any of the Obligation and (c) any other circumstance, condition or
contingency.

 

-2-

 

 

Section 3.2.           Obligations Not Affected. Guarantor’s covenants,
agreements and obligations under this Guaranty shall in no way be released,
diminished, reduced, impaired or otherwise affected by reason of the happening
from time to time of any of the following things, for any reason, whether by
voluntary act, operation of law or order of any competent governmental authority
and whether or not Guarantor is given any notice or is asked for or gives any
further consent (all requirements for which, however arising, Guarantor hereby
WAIVES): (a) release or waiver of any obligation or duty to perform or observe
any express or implied agreement, covenant, term or condition imposed in any of
the Documents or by applicable law on any Obligor or any party to the Documents;
(a) extension of the time for payment of any part of the Obligation or any other
sums payable under the Documents, extension of the time for performance of any
other obligation under or arising out of or in connection with the Documents or
change in the manner, place or other terms of such payment or performance; (b)
settlement or compromise of any or all of the Obligation; (b) renewal,
supplementation, modification, rearrangement, amendment, restatement,
replacement, cancellation, rescission, revocation or reinstatement (whether or
not material) of any part of any of the Documents or any obligations under the
Documents of any Obligor or any other party to the Documents (without limitation
on the number of times any of the foregoing may occur); (c) acceleration of the
time for payment or performance of any Obligation or other obligation under any
of the Documents or exercise of any other right, privilege or remedy under or in
regard to any of the Documents; (c) failure, omission, delay, neglect, refusal
or lack of diligence by Lender or any other person to assert, enforce, give
notice of intent to exercise—or any other notice with respect to—or exercise any
right, privilege, power or remedy conferred on Lender or any other person in any
of the Documents or by law or action on the part of Lender or any other person
granting indulgence, grace, adjustment, forbearance or extension of any kind to
any Obligor or any other person; (d) release, surrender, exchange, subordination
or loss of any security or lien priority under any of the Documents or in
connection with the Obligation; (d) release, modification or waiver of, or
failure, omission, delay, neglect, refusal or lack of diligence to enforce, any
guaranty, pledge, mortgage, deed of trust, security agreement, lien, charge,
insurance agreement, bond, letter of credit or other security device, guaranty,
surety or indemnity agreement whatsoever; (e) taking or acceptance of any other
security or guaranty for the payment or performance of any or all of the
Obligation or the obligations of any Obligor; (e) release, modification or
waiver of, or failure, omission, delay, neglect, refusal or lack of diligence to
enforce, any right, benefit, privilege or interest under any contract or
agreement, under which the rights of any Obligor have been collaterally or
absolutely assigned, or in which a security interest has been granted, to Lender
as direct or indirect security for payment of the Obligation or performance of
any other obligations to—or at any time held by—Lender; (f) legal incapacity,
voluntary or involuntary liquidation, dissolution, sale of any collateral,
marshaling of assets and liabilities, change in corporate or organizational
status, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt or
other similar proceedings of or affecting any Obligor or any of the assets of
any Obligor, even if any of the Obligation is thereby rendered void,
unenforceable or uncollectible against any other person; (f) occurrence or
discovery of any irregularity, invalidity or unenforceability of any of the
Obligation or Documents or any defect or deficiency in any of the Obligation or
Documents, including the unenforceability of any provisions of any of the
Documents because entering into any such Document was ultra vires or because
anyone who executed them exceeded their authority; (g) failure to acquire,
protect or perfect any lien or security interest in any collateral intended to
secure any part of the Obligation or any other obligations under the Documents
or failure to maintain perfection; (g) failure by Lender or any other person to
notify—or timely notify—Guarantor of any default, event of default or similar
event (however denominated) under any of the Documents, any renewal, extension,
supplementing, modification, rearrangement, amendment, restatement, replacement,
cancellation, rescission, revocation or reinstatement (whether or not material)
or assignment of any part of the Obligation, release or exchange of any
security, any other action taken or not taken by Lender against any Obligor or
any other person or any direct or indirect security for any part of the
Obligation or other obligation of any Obligor, any new agreement between Lender
and any Obligor or any other person or any other event or circumstance (and
Lender shall have no duty or obligation to give Guarantor any notice of any kind
under any circumstances whatsoever with respect to or in connection with the
Obligation or the Documents); (h) occurrence of any event or circumstances which
might otherwise constitute a defense available to, or a discharge of, any
Obligor, including failure of consideration, fraud by or affecting any person,
usury, forgery, breach of warranty, failure to satisfy any requirement of the
statute of frauds, running of any statute of limitation, accord and satisfaction
and any defense based on election of remedies of any type; (h) occurrence of any
act, error or omission of Lender; and (i) any increase or change in the
Obligation.

 

Section 3.3.           Waiver of Certain Rights and Notices. Each Guarantor
hereby WAIVES and RELEASES all right to require marshalling of assets and
liabilities, sale in inverse order of alienation, notice of acceptance of this
Guaranty and of any liability to which it applies or may apply, notice of the
creation, accrual, renewal, increase, extension, modification, amendment or
rearrangement of any part of the Obligation, presentment, demand for payment,
protest, notice of nonpayment, notice of dishonor, notice of intent to
accelerate, notice of acceleration and all other notices and demands,
collection, suit and the taking of any other action by Lender.

 

Section 3.4.           Not a Collection Guaranty. This is an absolute guaranty
of payment, and not of collection, and each Guarantor WAIVES any right to
require that any action be brought against any Obligor or any other person, or
that Lender be required to enforce, attempt to enforce or exhaust any of
Lender’s rights, benefits or privileges under any of the Documents, by law or
otherwise; provided that nothing herein shall be construed to prevent Lender
from exercising and enforcing at any time any right, benefit or privilege which
Lender may have under any Document or by law from time to time, and at any time;
and Guarantor agrees that Guarantor’s obligations hereunder are—and shall
be—absolute, independent, unconditional, joint and several under any and all
circumstances. Should Lender seek to enforce Guarantor’s obligations by action
in any court, Guarantor WAIVES any requirement, substantive or procedural, that
(a) Lender pursue any foreclosure action, realize or attempt to realize on any
security or preserve or enforce any deficiency claim against any Obligor or any
other person after any such realization, (b) a judgment first be sought or
rendered against any Obligor or any other person, (c) any Obligor or any other
person be joined in such action or (d) a separate action be brought against any
Obligor or any other person. Guarantor’s obligations under this Guaranty are
several from those of any other Obligor or any other person, and are primary
obligations concerning which Guarantor is the principal obligor. All waivers in
this Guaranty or any of the Documents shall be without prejudice to Lender at
its option to proceed against any Obligor or any other person, whether by
separate action or by joinder. Guarantor agrees that this Guaranty shall not be
discharged except by payment of the Obligation in full and complete performance
of all obligations of the Obligors under the Documents.

 

-3-

 

 

Section 3.5.           Subrogation. Guarantor agrees that it shall never be
entitled to be subrogated to any of Lender’s rights against any Obligor or any
other person or any collateral or offset rights held by Lender for payment of
the Obligation until final termination of this Guaranty and that it shall not
seek to enforce any rights of subrogation it may have until the 91st day after
final termination of this Guaranty.

 

Section 3.6.           Reliance on Guaranty. All agreements and accommodations
heretofore or hereafter made by Lender under or in respect of the Note, the LOI
or any of the other Documents shall be conclusively presumed to have been made
in acceptance of this Guaranty.

 

Section 3.7.           Demands are Conclusive. Any demand by Lender under this
Guaranty shall be conclusive, absent manifest error, as to the matters therein
stated, including the amount due.

 

Section 3.8.           Joint and Several. If any person makes any guaranty of
any of the obligations guaranteed hereby or gives any security for them,
Guarantor’s obligations hereunder shall be joint and several with the
obligations of such other person pursuant to such agreement or other papers
making the guaranty or giving the security.

 

Section 3.9.           Payments Returned. Guarantor agrees that, if at any time
all or any part of any payment previously applied by Lender to the Obligation is
or must be returned by Lender—or recovered from Lender—for any reason (including
the order of any bankruptcy court), this Guaranty shall automatically be
reinstated to the same effect as if the prior application had not been made,
and, in addition, each Guarantor hereby agrees to indemnify Lender against, and
to save and hold Lender harmless from any required return by Lender—or recovery
from Lender—of any such payment because of its being deemed preferential under
applicable bankruptcy, receivership or insolvency laws, or for any other reason.

 

Section 3.10.           Changes in Amount of Obligation. Guarantor and Lender
expressly contemplate and agree that the amount of the Obligation may increase
or change during the term of this Guaranty, including, without limitation, due
to the accrual of interest and due to possible future advances. Guarantor
expressly agrees that this Guaranty shall continue in effect notwithstanding any
such increases or changes and that any such increase or change in the Obligation
shall be covered by this Guaranty.

 

ARTICLE 4

 

Guarantor warrants and represents as follows:

 

Section 4.1.           Organization. (i) Guarantor is duly organized, validly
existing and in good standing under the laws of the state of its organization
and has full legal right, power and authority to carry on its business as
presently conducted and to execute, deliver and perform its obligations under
the Note and the other Documents to which it is a party and (ii) Guarantor’s
execution, delivery and performance of this Guaranty and the other Documents to
which it is a party have been duly authorized by all necessary action under
Guarantor’s organizational documents and otherwise.

 

-4-

 

 

Section 4.2.           Consents. Guarantor’s execution, delivery and performance
of this Guaranty and the other Documents to which it is a party do not and will
not require (i) any consent of any other person or (ii) any consent, license,
permit, authorization or other approval (including foreign exchange approvals)
of any court, arbitrator, administrative agency or other governmental authority,
or any notice to, exemption by, any registration, declaration or filing with or
the taking of any other action in respect of, any such court, arbitrator,
administrative agency or other governmental authority.

 

Section 4.3.           No Conflict. Neither execution or delivery of this
Guaranty, nor the other Documents to which it is a party, nor the fulfillment of
or compliance with their terms and provisions will (i) violate any
constitutional provision, law or rule, or any regulation, order or decree of any
governmental authority or the basic organizational documents of Guarantor or
(ii) conflict with or result in a breach of the terms, conditions or provisions
of, or cause a default under, any agreement, instrument, franchise, license or
concession to which Guarantor is a party or bound.

 

Section 4.4.           Enforceability. Guarantor has duly and validly executed,
issued and delivered this Guaranty and the other Documents to which it is a
party. This Guaranty and the other Documents are in proper legal form for prompt
enforcement and are each Guarantor’s valid and legally binding obligation,
enforceable in accordance with its terms, to the extent Guarantor is a party
thereto. Guarantor’s obligations under the Guaranty and the Note rank and will
rank at least equal in priority of payment with all of such Guarantor’s other
debt (except only for debt preferred by operation of law or debt disclosed in
writing to Lender to be senior before such Guarantor’s execution and delivery of
this Guaranty).

 

Section 4.5.           Information Accurate. All information supplied to Lender,
and all statements made to Lender, by or on behalf of Guarantor before,
concurrently with or after Guarantor’s execution of this Guaranty are and will
be true, correct, complete, valid and genuine in all material respects. Each of
Guarantor’s financial statements furnished to Lender fairly present the
financial condition of Guarantor as of its date and for the period then ended.
No material adverse change has occurred in the financial condition reflected in
any such statement since its date, and all assets listed on such statements are
subject to Guarantor’s management, control and disposition and—except as shown
therein—are available to satisfy any claims rightfully made pursuant to this
Guaranty.

 

Section 4.6.           Relationship to EOS. The benefits to be received by
Guarantor are reasonably worth at least as much as the liability and obligation
of Guarantor incurred or arising under this Guaranty and all related papers and
arrangements. Guarantor has determined that such liability and obligation may
reasonably be expected to substantially benefit Guarantor directly or indirectly
(or Guarantor’s board of directors has made that determination). Guarantor has
had full and complete access to the underlying papers relating to the Obligation
and all other papers executed by any Obligor or any other person in connection
with the Obligation, has reviewed them and is fully aware of the meaning and
effect of their contents. Guarantor is fully informed of all circumstances which
bear upon the risks of executing this Guaranty and which a diligent inquiry
would reveal. Guarantor has adequate means to obtain from EOS on a continuing
basis information concerning EOS’s financial condition, and is not depending on
Lender to provide such information, now or in the future. Guarantor agrees that
Lender shall have no obligation to advise or notify Guarantor or to provide
Guarantor with any data or information.

 

Section 4.7.           Guarantor Solvent. Guarantor is now solvent, and no
bankruptcy or insolvency proceedings are pending or contemplated by or—to the
best of Guarantor’s knowledge—against Guarantor. Guarantor’s liabilities and
obligations under this Guaranty do not and will not render Guarantor insolvent,
cause Guarantor’s liabilities to exceed Guarantor’s assets or leave Guarantor
with too little capital to properly conduct all of its business as now conducted
or contemplated to be conducted.

 

-5-

 

 

Section 4.8.           No False Representation. No representation or warranty
contained in this Guaranty and no statement contained in any certificate,
schedule, list, financial statement or other papers furnished to Lender by or on
behalf of Guarantor contains—or will contain—any untrue statement of material
fact, or omits—or will omit—to state a material fact necessary to make the
statements contained herein or therein not misleading.

 

Section 4.9.           Statements by Others. All statements made on behalf of
Guarantor in connection with any Document shall constitute the joint and several
representations and warranties of the person making the statement and Guarantor.

 

ARTICLE 5

 

Section 5.1.           Term. Subject to the automatic reinstatement provisions
of Article 3 above, this Guaranty shall terminate and be of no further force or
effect upon full payment of the Obligation and complete performance of all of
the obligations of the Obligors under the Documents.

 

ARTICLE 6

 

Section 6.1.           Binding on Successors; No Assignment by Guarantor. All
guaranties, warranties, representations, covenants and agreements in this
Guaranty shall bind the successors and assigns of Guarantor and shall benefit
Lender, its successors and assigns, and any holder of any part of the
Obligation. Guarantor shall not assign or delegate any of its obligations under
this Guaranty or any of the Documents without Lender’s express prior written
consent.

 

Section 6.2.           Subordination of EOS’s Obligations to Guarantor.
Guarantor agrees that if, for any reason whatsoever, EOS now is or hereafter
becomes liable, obligated or indebted to Guarantor, all such liabilities,
obligations and indebtedness, together with all interest thereon and fees and
other charges in connection therewith, and all liens, security interests,
charges and other security devices, shall at all times, be second, subordinate
and inferior in right of payment, in lien priority and in all other respects to
the Obligation and all liens, collateral assignments, security interests and
other security devices securing the Obligation.

 

Section 6.3.           Amendments in Writing. This Guaranty shall not be changed
orally but shall be changed only by agreement in writing signed by Guarantor and
Lender. Any waiver or consent with respect to this Guaranty shall be effective
only in the specific instance and for the specific purpose for which given. No
course of dealing between the parties, no usage of trade and no parole or
extrinsic evidence of any nature shall be used to supplement or modify any of
the terms or provisions of this Guaranty.

 

Section 6.4.           No Waiver. No failure to exercise, and no delay in
exercising, any right, power or privilege under this Guaranty shall operate as a
waiver, nor shall exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege; no waiver of any breach of
any provision shall be deemed to be waiver of any preceding or succeeding breach
of the same or any other provision, nor shall any waiver be implied from any
course of dealing between and parties; and no extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts; and provided further that any agreement on the part of a
party to any such extension or waiver shall be valid only if set forth in a
written instrument executed by such party.

 

-6-

 

 

Section 6.5.           Notices. Notices required to be given under the
provisions of this Agreement shall be in writing and either hand delivered, sent
by facsimile or by first class registered post, correctly addressed to the
relevant party’s address as specified on the signature page of this Guaranty or
at such other address as a party may designate from time to time in accordance
with this paragraph. The date of delivery shall be deemed: if by hand, the date
of actual personal delivery; if by facsimile, within one (1) hour of
transmission during business hours at the destination or within twenty-four (24)
hours of transmission (exclusive of Sunday) if not within such business hours
(but subject to proof by the sender with a confirming receipt of the transmitted
notice in readable form); if by post, within forty-eight (48) hours of posting
(exclusive of Sunday). Any Guarantor’s address for notice may be changed at any
time and from time to time, but only after ten (10) days’ advance written notice
to Lender and shall be the most recent such address furnished in writing by such
Guarantor to Lender. Lender’s address for notice may be changed at any time and
from time to time, but only after ten (10) days’ advance written notice to
Guarantor and shall be the most recent such address furnished in writing by
Lender to Guarantor. Actual notice, however and from whomever given or received,
shall always be effective when received.

 

Section 6.6.           No Presumption. This Guaranty shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.

 

Section 6.7.           Gender; “Including” is Not Limiting; Section Headings.
The masculine and neuter genders used in this Guaranty each includes the
masculine, feminine and neuter genders, and the singular number includes the
plural where appropriate, and vice versa. Wherever the term “including” or a
similar term is used in this Guaranty, it shall be read as if it were written
“including by way of example only and without in any way limiting the generality
of the clause or concept referred to.” The headings used in this Guaranty are
included for reference only and shall not be considered in interpreting,
applying or enforcing this Guaranty.

 

Section 6.8.           Lifting of Automatic Stay. In the event that Guarantor or
any other Obligor is the subject of any insolvency, bankruptcy, receivership,
dissolution, reorganization or similar proceeding, federal or state, voluntary
or involuntary, under any present or future law or act, Lender is entitled to
the automatic and absolute lifting of any automatic stay as to the enforcement
of its remedies under the Documents against the security for the Obligation,
including specifically the stay imposed by Section 362 of the United States
Federal Bankruptcy Code, as amended. Guarantor hereby consents to the immediate
lifting of any such automatic stay, and will not contest any motion by Lender to
lift such stay. Guarantor expressly acknowledges that the security for the
Obligation is not now and will never be necessary to any plan of reorganization
of any type.

 

Section 6.9.           Governing Law; Venue. This Guaranty is performable in Los
Angeles, California,which shall be a proper place of venue for suit on or in
respect of this Guaranty. Guarantor irrevocably agrees that any legal proceeding
in respect of this Guaranty shall be brought in the district courts of Los
Angeles County, California or the United States District Court for the Central
District of California (collectively, the “Specified Courts”). Guarantor hereby
irrevocably submits to the nonexclusive jurisdiction of the state and federal
courts of the State of California. Guarantor hereby irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to any Document brought in any Specified Court, and hereby further
irrevocably waives any claims that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum. Guarantor further
irrevocably consents to the service of process out of any of the Specified
Courts in any such suit, action or proceeding by the mailing of copies thereof
by certified mail, return receipt requested, postage prepaid, to Guarantor at
its respective address as provided in this Guaranty or as otherwise provided by
California law. Nothing herein shall affect the right of Lender to commence
legal proceedings or otherwise proceed against any Guarantor in any jurisdiction
or to serve process in any manner permitted by applicable law. THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE
STATE OF CALIFORNIA AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

 

-7-

 

 

Section 6.10.           Survival. The representations, covenants and agreements
set forth in this Guaranty shall continue and survive until final termination of
this Guaranty.

 

Section 6.11.           Rights Cumulative; Delay Not Waiver. Lender’s exercise
of any right, benefit or privilege under any of the Documents or any other
papers or at law or in equity shall not preclude the concurrent or subsequent
exercise of any of Lender’s other present or future rights, benefits or
privileges. The remedies provided in this Guaranty are cumulative and not
exclusive of any remedies provided by law, the Documents or any other papers. No
failure by Lender to exercise, and no delay in exercising, any right under any
Document or any other papers shall operate as a waiver thereof.

 

Section 6.12.           Severability. If any provision of this Guaranty is held
to be illegal, invalid or unenforceable under present or future laws, the
legality, validity and enforceability of the remaining provisions of this
Guaranty shall not be affected thereby, and this Guaranty shall be liberally
construed so as to carry out the intent of the parties to it. Each waiver in
this Guaranty is subject to the overriding and controlling rule that it shall be
effective only if and to the extent that (a) it is not prohibited by applicable
law and (b) applicable law neither provides for nor allows any material
sanctions to be imposed against Lender for having bargained for and obtained it.

 

Section 6.13.           Entire Agreement. This Guaranty, together with the Note,
the LOI, the Security Documents and the other Documents, embodies the entire
agreement and understanding between Guarantor and Lender with respect to its
subject matter and supersedes all prior conflicting or inconsistent agreements,
consents and understandings relating to such subject matter. Guarantor
acknowledges and agrees that there is no oral agreement between Guarantor and
Lender which has not been incorporated in this Guaranty, the Note, the LOI, the
Security Documents or the other Documents.

 

Section 6.14.           Usury Not Intended; Savings Provisions. Notwithstanding
any provision to the contrary contained in any Document, it is expressly
provided that in no case or event shall the aggregate of any amounts accrued or
paid pursuant to this Guaranty which under applicable laws are or may be deemed
to constitute interest ever exceed the maximum nonusurious interest rate
permitted by applicable California or federal laws, whichever permit the higher
rate. In this connection, Guarantor and Lender stipulate and agree that it is
their common and overriding intent to contract in strict compliance with
applicable usury laws. In furtherance thereof, none of the terms of this
Guaranty shall ever be construed to create a contract to pay, as consideration
for the use, forbearance or detention of money, interest at a rate in excess of
the maximum rate permitted by applicable laws. Guarantor shall never be liable
for interest in excess of the maximum rate permitted by applicable laws. If, for
any reason whatever, such interest paid or received during the full term of the
applicable indebtedness produces a rate which exceeds the maximum rate permitted
by applicable laws, Lender shall credit against the principal of such
indebtedness (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such interest) such portion of said interest as shall be
necessary to cause the interest paid to produce a rate equal to the maximum rate
permitted by applicable laws. All sums paid or agreed to be paid to Lender for
the use, forbearance or detention of money shall, to the extent required to
avoid or minimize usury and to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of the
applicable indebtedness so that the interest rate thereon does not exceed the
maximum nonusurious interest rate permitted by applicable California or federal
laws, whichever permit the higher rate. In the event such interest (whether
designated as interest, service charges, points, or otherwise) does exceed the
maximum legal rate, it shall be (a) canceled automatically to the extent that
such interest exceeds the maximum legal rate; (b) if already paid, at the option
of Lender, either be rebated to Guarantor or credited on the principal amount of
the Note; or if the Note has been prepaid in full, then such excess shall be
rebated to Guarantor. The provisions of this Section shall control all
agreements, whether now or hereafter existing and whether written or oral,
between Guarantor and Lender.

 

-8-

 

 

Section 6.15.           Waiver of Reliance. Each of the parties expressly
warrants and represents and does hereby state and represent (a) that no promise
or agreement which is not herein expressed has been made to it in executing this
Guaranty and that it is not relying upon any statement or representation of any
agent or representative of the parties hereto that is not herein expressed, (b)
each of the parties is relying on its own judgment and each has been represented
by legal counsel in this matter, (c) each party’s legal counsel has read and
explained to such party the entire contents of this Guaranty in full, as well as
the legal consequences of this Guaranty, (d) the parties have discussed each of
the provisions hereof, (e) this Guaranty has been negotiated at arm’s length by
the parties and their representatives and counsel, and (f) each party and its
representatives are sophisticated and knowledgeable in business matters.

 

Section 6.16.           JURY WAIVER. GUARANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY OR ANY OTHER DOCUMENT, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY GUARANTOR.

 

Section 6.17           JUDICIAL REFERENCE. Guarantor, and by its acceptance of
the Note Lender, acknowledge and agree that any controversy or claim arising out
of or relating to the Note or any of the Documents, or breach thereof, shall be
resolved by a referee appointed by the Superior Court for the County of Los
Angeles, California (“Superior Court”) in accordance with the provisions of
Section 638 et seq. of the California Code of Civil Procedure. In this regard,
Guarantor and Lender agree that in the event they are unable agree upon a
resolution to any such controversy or claim, either party shall have the right
to serve a written demand for judicial reference of such claim or controversy on
the other party. The two parties shall then negotiate in good faith for a
mutually acceptable referee. In the event that parties have not agreed upon a
referee within ten (10) business days after written demand for such reference
has been made, each party shall submit to the Superior Court the names of up to
three nominees for appointment as referee, in accordance with the provisions of
Section 640 of the California Code of Civil Procedure. The referee, once agreed
upon by the parties or appointed by the Superior Court, shall have full and
complete authority to hear and determine any and all of the issues in an action
or proceeding, whether of fact or of law, and to report a statement of decision.
In connection with such reference procedure, the parties shall have all rights
and powers afforded to a civil litigant in the Superior Court, including the
ability to conduct full discovery. The referee shall be governed by the rules of
civil procedure for actions filed in California superior courts as set forth in
the California Code of Civil Procedure, except to the extent the parties
stipulate the referee may deviate therefrom. The parties shall evenly divide the
cost of the referee’s fees. The referee shall have the power, as part of any
award, to include these fees as an element of recovery. The decision of the
referee upon the whole issue shall stand as the decision of the Superior Court,
and upon the filing of the statement of decision with the clerk of the Superior
Court, judgment may be entered thereon in the same manner as if the action had
been tried by the Superior Court. Except as set forth in Section 645 of the
California Superior Court, the referee’s award shall be considered final, and
not subject to appeal or collateral attack.

 

[Signature page follows]

 

-9-

 

 

THIS GUARANTY is executed effective as of February __, 2013.

 

GUARANTOR:             CELLTECK, INC.   Address:         1999 Avenue of the
Stars, Suite 2520 By: /s/ Nikolas Konstant   Los Angeles, CA 90067   Its:
Chairman   Fax:               LENDER:               LOWCAL INDUSTRIES, LLC,    
        Address:         6119 Greenville Ave, Suite 340 By: /s/ Shlomo Lowy  
Dallas, TX 75206   Its: Managing Member   Fax:  

 

-10-

 

